Exhibit 10(a)
 
 
 
 


 2011 EQUITY OWNERSHIP AND LONG TERM CASH INCENTIVE PLAN OF ENTERGY CORPORATION
AND SUBSIDIARIES




RESTRICTED UNITS AGREEMENT


THIS RESTRICTED UNITS AGREEMENT, by and between Entergy Corporation ("Company")
and Roderick K. West ("Grantee"), is effective on May 1, 2013 (the
“Effective Date”), as approved by the Personnel Committee of the Entergy
Corporation Board of Directors.  For purposes of this Restricted Units Agreement
(the “Agreement”), Company shall include any successor to its business and/or
assets which assumes and agrees to perform this Agreement by operation of law or
otherwise.


1.            Grant of Restricted Units.   Company hereby grants to Grantee,
pursuant to the 2011 Equity Ownership and Long Term Cash Incentive Plan of
Entergy Corporation and Subsidiaries (the “Equity Plan”), Twenty-One Thousand
(21,000) Restricted Share Units (the “Restricted Units”), subject to the terms
and conditions of the Equity Plan and this Agreement.


2.            Vesting of Restricted Units.  The Restricted Units shall vest on
May 1, 2018 (the “Vesting Date”), provided that Grantee remains continuously
employed through the Vesting Date as a regular full-time employee of Employer
(as defined in Section 17 below) or another System Company and performs
Grantee’s job duties in a satisfactory manner through such Vesting Date, as
determined solely in the discretion of the Company’s Chairman & CEO (“Vesting
Criteria”).  For purposes of this Section 2, Grantee shall no longer be
considered a regular full-time employee of a System Company on the date of
Grantee’s death, separation from employment because of Total Disability,
Retirement, or any other separation from employment with Employer.  If Grantee
fails to meet the Vesting Criteria set forth in this Section 2, then Grantee
shall not vest in the Restricted Units, except as otherwise provided in Section
4 of this Agreement.


3.           Scheduled Payment of Restricted Units.  If Grantee meets the
Vesting Criteria, then as soon as reasonably practicable after the Vesting Date,
but in no event later than the date that is 2 ½ months following the end of the
Employer’s taxable year in which such Restricted Units are no longer subject to
a substantial risk of forfeiture, Grantee’s Employer shall pay to Grantee, or
Grantee’s beneficiary or estate (i.e., if Grantee should die after the Vesting
Date, but prior to the payment date), as the case may be, a cash amount equal to
the Fair Market Value of a share of Common Stock on the Vesting Date, multiplied
by the number of Restricted Units, less all federal and state deductions, tax
withholdings, and other withholdings and offsets that may apply or be required
to be withheld in connection with such payment. Such payment shall be made in
accordance with the short-term deferral exception under Code Section 409A and
final regulations issued thereunder, as may be amended after the Effective Date.

 
4.           Accelerated Vesting. Notwithstanding the Vesting Criteria set forth
in Section 2 to the contrary, the vesting of all or a portion of Grantee’s
Restricted Units shall accelerate in the following circumstances:


 
4.1  Employer terminates Grantee’s System Company employment for a reason other
than Cause (as defined in Section 17 of this Agreement), Total Disability or
death, and Grantee has otherwise satisfied the Vesting Criteria set forth in
Section 2 through the date of such termination, then Grantee shall fully vest in
all Restricted Units on such termination date, unless Grantee becomes employed
by an employer that assumes this Agreement or the obligations to Grantee
hereunder.



 
4.2    In accordance with the terms and conditions of the Equity Plan, if within
twenty-four (24) months followingthe effective date of a Change in Control,
Grantee’s System Company employment is terminated by a System Company without
Cause (as defined in the Equity Plan) or by Grantee with Good Reason (such that
Grantee is no longer employed by any System Company), then Grantee shall fully
vest in all Restricted Units as of the date Grantee’sSystem Company employment
is terminated, unless Grantee becomes employed by an employer that assumes this
Agreement or the obligations to Grantee hereunder.



In the event of accelerated vesting as described in this Section 4, but subject
to the conditions and limitations described in the last paragraph of this
Section 4, Employer shall pay Grantee a lump sum cash payment equal to the Fair
Market Value of such vested Restricted Units as of the earlier of the Vesting
Date or separation from service, less all applicable income, employment and
other tax amounts required to be withheld in connection with such payment, as
soon as reasonably practicable following such accelerated vesting date, but in
no event later than March 15th following the end of the calendar year in which
such Restricted Units are no longer subject to a “substantial risk of
forfeiture” (within the meaning of Code Section 409A).  It is intended that the
timing of such payments shall be in accordance with the short-term deferral
exception of Code Section 409A and accompanying final regulations. In no event
shall Grantee be entitled to accelerated vesting and payment of Restricted Units
under more than one of the events described in Section 4 above.


Notwithstanding the foregoing, if vesting and payment of the Restricted Units is
accelerated in accordance with the event described in 4.1 above, then the value
of any such Restricted Units payable under this Section 4 shall reduce
dollar-by-dollar the amount of any cash severance payment that is exempt from
the requirements of Code Section 409A and otherwise payable to Grantee under the
terms and conditions of any Company-sponsored severance plan or severance
arrangement.  To the extent that any such cash severance payment is subject to,
and not exempt from, the requirements of Code Section 409A, then the value of
any Restricted Units payable under this Section 4 pursuant to the event
described in 4.1 above instead shall be reduced dollar-by-dollar by the amount
of such cash severance payment restricted under Code Section 409A and such
severance shall be payable to Grantee under the terms and conditions of such
Company-sponsored severance plan or severance arrangement.


5.           Termination and Forfeiture of Restricted Units.  Except as
otherwise provided herein, the Restricted Units shall terminate on the date on
which Grantee's full-time System Company employment terminates.  Further, except
as otherwise provided in Section 4 of this Agreement, if Grantee fails to meet a
condition of the Restricted Units Vesting Criteria set forth in Section 2 at any
time prior to the Vesting Date, then Grantee shall not vest in the Restricted
Units and shall forfeit any portion of the Restricted Units not yet paid.


6.   Compliance with Code Section 409A Limitations.  Notwithstanding any
provision to the contrary, all provisions of this Agreement shall be construed
and interpreted to comply with Code Section 409A and if necessary, any provision
shall be held null and void to the extent such provision (or part thereof) fails
to comply with Code Section 409A or final regulations thereunder.  Specifically,
the terms “termination” and “termination of employment” shall be applied in a
manner consistent with the definition of “separation from service” within the
meaning of Code Section 409A.  A right of the Company, if any, to offset or
otherwise reduce any sums that may be due or become payable by the Company to
Grantee by any overpayment or indebtedness of the Grantee shall be subject to
limitations imposed by Code Section 409A.  For purposes of the limitations on
nonqualified deferred compensation under Code Section 409A, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation for purposes of applying the Section 409A deferral election rules
and the exclusion from Section 409A for certain short-term deferral amounts.
Amounts payable under this Agreement shall be excludible from the requirements
of Code Section 409A, to the maximum possible extent, either as (i) short-term
deferral amounts (e.g., amounts payable prior to March 15 of the calendar year
following the calendar year of substantial vesting), or (ii) under the exclusion
for involuntary separation pay provided in Treasury Regulations Section
1.409A-1(b)(9)(iii).  To the extent that deferred compensation subject to the
requirements of Code Section 409A becomes payable under this Agreement to
Grantee at a time when Grantee is a “specified employee” (within the meaning of
Code Section 409A), any such payments shall be delayed by six months to the
extent necessary to comply with the requirements of Code Section 409A(a)(2)(B).
 
 
7.           Restricted Units Nontransferable.  Restricted Units awarded
pursuant to this Agreement may not be sold, exchanged, pledged, transferred,
assigned, or otherwise encumbered, hypothecated or disposed of by Grantee (or
any beneficiary) other than by will or laws of descent and distribution or
otherwise as the Equity Plan may allow.


8.           Governing Law.  This Agreement shall be governed by and construed
according to the laws of the State of Delaware without regard to its principles
of conflict of laws.
 
9.           Incorporation of Equity Plan.  The Equity Plan is hereby
incorporated by reference and made a part hereof, and the Restricted Units and
this Agreement shall be subject to all terms and conditions of the Equity Plan,
a copy of which has been provided or otherwise made accessible to the
Grantee.  Any capitalized term that is not defined in this Agreement shall have
the meaning set forth in the Equity Plan.


      10.           Amendments.  The Equity Plan may be amended, modified or
terminated only in accordance with its terms. No provision of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing and signed by Grantee and such officer as may be
specifically designated by the Committee.  No waiver by either party hereto at
any time of any breach by the other party hereto of, or of any lack of
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.
 
      11.           Rights as a Shareholder.  Neither the Grantee nor any of
Grantee's successors in interest shall have any rights as a stockholder of the
Company with respect to any Restricted Units, including without limitation the
right to any dividends or dividend equivalents.
 
     12.           Agreement Not a Contract of Employment.  Neither the Equity
Plan, the granting of the Restricted Units, this Agreement nor any other action
taken pursuant to the Equity Plan shall constitute or be evidence of any
agreement or understanding, express or implied, that the Grantee has a right to
continue as an employee of any System Company for any period of time or at any
specific rate of compensation.
 
      13.           Notices.  For the purpose of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when hand-delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, if to the Grantee,
to his last known address as shown in the personnel records of Employer, and if
to Employer, to the following address shown below or thereafter to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
actual receipt:


 
 
If to Employer:

 
 

 
 
Entergy Services, Inc.

 
 
Attention:  General Counsel

 
 
639 Loyola Avenue, 26th Floor
New Orleans, LA 70113-3125

           

14.           Confidentiality.  Grantee shall not disclose, publicize or discuss
the terms or conditions of this Agreement or the Restricted Units Grantee may
receive under this Agreement with any third party, except with Grantee’s
Supervisor, spouse, lawyer or accountant, or as may be required by law.  If
Grantee breaches this obligation of confidentiality, then Grantee shall no
longer be eligible to vest in the Restricted Units.  If the Restricted Units
have already been paid to Grantee at the time of such breach, then Grantee shall
be required to repay the Restricted Units within ten (10) days of written demand
from Employer and further shall be required to reimburse Employer for all
expenses, costs and attorneys’ fees incurred by Employer in seeking repayment of
the Restricted Units.




15.            Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.


16.            Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
17.             Definitions.  For purposes of this Agreement, the following
terms shall have the meanings indicated unless otherwise specified:
 
17.1  "Cause" shall mean:



(a)  
 the willful and continuing failure by Grantee to substantially perform
Grantee’s duties; or

 
 

(b)  
the engaging by Grantee in conduct which is demonstrably and materially
injurious to any System Company, monetarily or otherwise; or



(c)  
conviction of, or entrance of a plea of guilty or nolo contendere to, a felony
or other crime which has or may have a material adverse effect on Grantee’s
ability to carry out Grantee’s duties or upon the reputation of any System
Company; or

 
 

(d)  
a material violation by Grantee of any agreement Grantee has with a System
Company; or

 
 

(e)  
unauthorized disclosure by Grantee of the confidences of any System Company.



 
17.2 “Employer” shall mean Entergy Services, Inc. or any successor System
Company employer of Grantee or any successor to any such System Company
employer’s business and/or assets which assumes and agrees to perform this
Agreement by operation of law, or otherwise.



 
17.3 “Retirement” shall  have the meaning set forth in the Equity Plan; however,
solely in the event Grantee is not eligible to participate  in a
Company-sponsored qualified defined benefit pension plan at the time Grantee
separates from service with the System Companies, Retirement shall mean Grantee
separates from service with the System Companies  after attaining age 55 and
with ten (10) or more years of employment with System Companies as interpreted
in the sole discretion of the Committee.




 


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement,
which is effective on the day and year first above written.



 


ENTERGY CORPORATION


By:  /s/E. Renae
Conley                                                                                                                                                                            
             E. Renae Conley
             Executive Vice-President,
             Human Resources and Administration   
 
 
               
The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Agreement and to all the terms and provisions of the Equity Plan
herein incorporated by reference. The undersigned further acknowledges that the
Equity Plan and Equity Plan Prospectus are available to him on the Company’s
internal Web page.
 

           





/s/ Roderick K.
West                                                                                                  
      Roderick K. West, Grantee

This document constitutes part of a prospectus covering Securities that have
been registered under the Securities Act of 1933. The remaining
documents constituting the prospectus are available on Entergy Corporation’s
intranet under the Compensation icon on the HR Home Page
(http://www.prod.entergy.com/admin/hr/compen.htm)


 


 
